I would like to congratulate the President on his well-deserved election to lead the General Assembly at its seventy-fourth session, and to wish him and the Secretary-General good luck and every success.
At the outset, I want to commemorate the freedom-seeking movement of Hossein and pay homage to all the seekers of freedom of the world who do not bow to oppression or aggression and who tolerate all the hardships of the struggle for rights, as well as to the spirits of all the oppressed martyrs of terrorist strikes and bombings in Yemen, Syria, occupied Palestine, Afghanistan and other countries, including Iraq.
The Middle East is burning amid the flames of war, bloodshed, aggression, occupation and religious and sectarian fanaticism and extremism, a situation in which the oppressed people of Palestine are the biggest victims, as acts of discrimination, the expropriation of land, settlement expansion and killings continue against them. The plans that the United States and the Zionists have imposed on them, such as the deal of the century that recognized Beit Al-Maqdis as the capital of the Zionist regime and the addition of the Syrian Golan to the other occupied territories, are certainly doomed.
In the face of issues such as the destructive plans of the United States, the Islamic Republic of Iran’s regional and international assistance and cooperation on security and counter-terrorism have been quite decisive. That approach is clearly exemplified in our cooperation on the Syrian crisis with Russia and Turkey in the Astana format, and our peace proposal for Yemen, based on our active cooperation with the Special Envoys of the Secretary-General, as well as our efforts to facilitate reconciliation talks among the parties in Yemen with four European countries, which resulted in the conclusion of the Stockholm Agreement on Al-Hudaydah port.
I come from a country that has resisted the most merciless economic terrorism and defended its right to independence and the development of science and technology. While imposing extraterritorial sanctions and threats on other nations, the United States Government, has tried very hard to deprive Iran of the advantages of participation in the global economy and has resorted to international piracy by misusing the international banking system. We Iranians have been pioneers for freedom-seeking movements in the region while seeking peace and progress for our own nation as well as our neighbours. We have never surrendered to foreign aggression or imposition. We cannot believe in an invitation to negotiations from people who claim to have applied the harshest sanctions in history to the detriment of the dignity and prosperity of our nation. How can one believe in that in the face of the silent killing of a great nation and efforts to exert pressure on the lives of 83 million Iranians — particularly women and children — by United States officials, who pride themselves on such pressures and have become addicted to exploiting sanctions against a spectrum of countries that includes Iran, Venezuela, Cuba, China and Russia? The Iranian nation will never forget or forgive those crimes and criminals.
The attitude of the current United States Administration to the nuclear deal, otherwise known as the Joint Comprehensive Plan of Action (JCPOA), not only violates the provisions of Security Council resolution 2231 (2015) but also constitutes a breach of the sovereignty and political and economic independence of all the world’s countries. Despite the United States withdrawal from the JCPOA, for a full year Iran remained fully faithful to all of its nuclear commitments under the agreement. Out of respect for the Security Council’s resolution, we provided Europe with the opportunity to fulfil its 11 commitments in compensation for the United States’ withdrawal. Unfortunately, however, we heard only beautiful words and witnessed no effective measures. It is now clear to all that the United States reneges on all of its commitments, and that Europe is unable, indeed incapable, of fulfilling its commitments. We even adopted a step-by-step approach in implementing paragraphs 26 and 36 of the JCPOA, and we remain committed to our promises in the deal.
However, there is a limit to our patience. When the United States does not respect the resolutions of the Security Council and Europe cannot act, the only option left is to rely on national dignity, pride and strength. They call us to negotiations while they run away from treaties and deals. We negotiated with the current United States Administration at the negotiating table with the Security Council permanent five, Germany and the European Union, but it failed to honour the commitment made by its predecessor. On behalf of my nation and State, I want to announce that our response to any negotiations conducted under sanctions is negative. The Government and people of Iran have remained steadfast against extremely harsh sanctions in the past year and a half and will never negotiate with an enemy that seeks to make Iran surrender with the weapons of poverty, pressure and sanctions.
If members of the General Assembly require a positive answer, the only way for talks to begin is to return to commitments and compliance, as declared by the leader of the Islamic Revolution. If there is sensitivity to the name the Joint Comprehensive Plan of Action, there should be a return to its framework and compliance with Security Council resolution 2231 (2015). Stop the sanctions so as to open the way for the start of negotiations.
I would like to make it crystal clear: if the minimum is satisfactory, we will also content ourselves with the minimum, on either side. However, if more is required, more should also be paid. If members stand by their word that they have only one demand for Iran, that is, the non-production and non-utilization of nuclear weapons, that could easily be attained under the supervision of the International Atomic Energy Agency and, more importantly, with a fatwa of the Iranian leader. Instead of a show of negotiation, there should a return to the reality of negotiation. Memorial photographs are at the last stage of negotiations, not the first.
Despite all the obstructions created by the United States Government, we in Iran remain on the path of economic and social growth and prosperity. In 2017 Iran’s economy registered the highest economic growth rate in the world. Today, despite fluctuations emanating from foreign interference in the past year and a half, we have returned to the track of growth and stability. Iran’s gross domestic product without oil has again become positive in recent months and the country’s trade balance remains positive.
The security doctrine of the Islamic Republic of Iran is based on maintaining peace and stability in the Persian Gulf and on providing freedom of navigation and safety of movement in the Strait of Hormuz. Recent incidents have seriously endangered such security. Security and peace in the Persian Gulf, the Gulf of Oman and the Strait of Hormuz could be provided with the participation of the countries of the region and the free flow of oil and other energy resources could be guaranteed provided that we consider security as an umbrella in all areas for all the countries.
In line with the historical responsibility of my country in maintaining security, peace, stability and progress in the Persian Gulf region and the Strait of Hormuz, I should like to invite all countries directly affected by the developments in the Persian Gulf and the Strait of Hormuz to the coalition for hope within the Hormuz Peace Endeavour. The goal of the coalition for hope is to promote peace, stability, progress and welfare for all residents of the Strait of Hormuz region and to enhance mutual understanding and peaceful and friendly relations among them. The initiative includes various areas for cooperation, such as the collective supply of energy security, freedom of navigation and the free transfer of oil and other resources to and from the Strait of Hormuz and beyond.
The coalition for hope is based on important principles, such as compliance with the goals and principles of the United Nations, mutual respect, an equal footing, dialogue, understanding, respect for territorial integrity and sovereignty, the inviolability of international borders and the peaceful settlement of all disputes, as well as, more importantly, the two fundamental principles of non-aggression and non-interference in the domestic affairs of each other. The presence of the United Nations seems necessary so as to establish an international umbrella in support of the coalition for hope. The Minister for Foreign Affairs of the Islamic Republic of Iran will provide more details of the coalition for hope to the beneficiary States (see S/PV.8626).
The formation of any security coalition or initiative under any title in the region with the centrality and command of foreign forces is a clear example of interference in the affairs of the region. The securitization of navigation is in contravention of the right to free navigation and the right to development and will escalate tensions, further complicate conditions and increase the mistrust in the region while jeopardizing regional peace, security and stability.
The security of our region will be realized when American troops pull out. Security will not be provided by American weapons and intervention. After 18 years, the United States has failed to reduce acts of terrorism. However, the Islamic Republic of Iran managed to terminate the scourge of Da’esh with the assistance of neighbouring nations and Governments. The ultimate way to achieve peace and security in the Middle East involves inward democracy and outward diplomacy. Security cannot be purchased or supplied by foreign Governments.
The peace, security and independence of our neighbours are our peace, security and independence. America is not our neighbour. It is the Islamic Republic of Iran that is the neighbour, and we have long been taught that neighbours come first, then comes the home. In the event of an incident, the international community and we will remain alone. We are neighbours with each other, not with the United States.
The United States is located here, not in the Middle East. The United States is not the advocate of any nation, neither is it the guardian of any State. In fact, States do not delegate the power of attorney to other States and do not bestow custodianship on others. If the flames of the fire of Yemen have today spread to Hijaz, the warmonger should be sought and punished rather than levelling allegations and grudges against the innocent. The security of Saudi Arabia will be ensured through the termination of aggression against Yemen rather than by inviting foreigners. We are ready to exert our national strength, regional credibility and international authority.
The solution for peace in the Arabian peninsula, security in the Persian Gulf and stability in the Middle East should be sought inside the region rather than outside it. The issues of the region are too great and important for the United States to be able to resolve. The United States has failed to resolve the issues in Afghanistan, Iraq and Syria and has been the supporter of extremism, Talibanism and Da’eshism. Such a Government is clearly unable to resolve today’s more sophisticated issues.
Our region is on the brink of collapse — a single blunder could fuel a conflagration. We will not tolerate the provocative intervention of foreigners. We will respond decisively and strongly to any transgression against, or violation of, our security and territorial integrity. However, the alternative and proper solution for us is to strengthen consolidation among all the nations with common interests in the Persian Gulf and the Hormuz region.
This is the message of the Iranian nation: let us invest in hope towards a better future rather than in war and violence. Let us return to justice, peace, law, commitment and promise and, ultimately, to the negotiating table.
